IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 466 EAL 2019
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
CHARLES SMITH,                               :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

and the Application for Leave to File Post-Submission Communication are DENIED.